ALBERT NASSER and KIDS INTERNATIONAL CORPORATION, Defendants and Third Party Plaintiffs, Appellants,
v.
GILA DWECK, SUCCESS APPAREL LLC, PREMIUM BRANDS LLC, KEVIN TAXIN and BRUCE FINE, Plaintiffs and Third Party Defendants, Appellees.
No. 419, 2008.
Supreme Court of Delaware.
Submitted: February 17, 2009.
Decided: February 17, 2009.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 17th day of February 2009, the Court having considered the
Appellees' Motion to Withdraw Opposition to Appeal, the Appellants' response and the Appellees' reply, it is HEREBY ORDERED that the Appellees' Motion is GRANTED.
IT IS FURTHER ORDERED that:
1) the Appellees' opposition to Appellants' Appeal is hereby deemed withdrawn;
2) the "final Order and Judgment" (dated July 28, 2008) of the Court of Chancery enforcing the settlement is hereby vacated;
3) this case is remanded to the Court of Chancery for resolution of the claims in the complaint and the counterclaims; and
4) the Appellants' request for attorneys' fees is denied.